PER CURIAM.
We find that the petitioner, Alfred J. Zarnowski, did not receive sufficient notice of a hearing to determine his right to unemployment compensation benefits. The notice stated that only the testimony of the petitioner’s employer would be taken. Instead a final hearing was conducted, and the petitioner was not allowed a reasonable opportunity to present evidence in his own behalf. Accordingly, the petition for writ of certiorari is granted; and the decision of the Industrial Relations Commission is quashed with directions that a new hearing be scheduled before an appeals referee with proper notice thereof to the petitioner.
ANSTEAD, DAUKSCH, and LETTS, JJ., concur. .